        Case 3:07-cr-00041-PDW Document 95 Filed 11/13/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )
                      Plaintiff,              )    ORDER GRANTING MOTIONS TO
                                              )    REDUCE SENTENCE
       vs.                                    )
                                              )    Case No. 3:07-cr-00041-02
Chad Doren Webber,                            )
                                              )
                      Defendant.              )


       Before the Court are Defendant Chad Doren Webber’s motions to reduce sentence. On

September 8, 2020, Webber filed a pro se motion for compassionate release.1 Doc. No. 83. The

Government responded in opposition to the motion on September 16, 2020. Doc. No. 85. On

October 14, 2020, the Court appointed the Office of the Federal Public Defender to represent

Webber. Doc. No. 89. Through counsel, he filed a second motion for compassionate release on

October 30, 2020. Doc. No. 91. The Government again responded in opposition on November 6,

2020. Doc. No. 93. Webber filed a reply on November 9, 2020. Doc. No. 94. In his motions,

Webber seeks a reduction in his sentence to time served based on “extraordinary and compelling

reasons” under 18 U.S.C. § 3582(c)(1)(A) as amended by the First Step Act of 2018 (“FSA”). For

the reasons below, the motions are granted.

I.     BACKGROUND

       On April 25, 2007, a grand jury returned an indictment against Webber and one other

codefendant. Doc. No. 1. The indictment charged Webber with conspiracy to possess with intent

to distribute and distribute in excess of 500 grams of a mixture and substance containing a




1
  Webber filed an initial compassionate release motion in July 2020, which the Court denied for
failure to exhaust administrative remedies. Doc. No. 82.
        Case 3:07-cr-00041-PDW Document 95 Filed 11/13/20 Page 2 of 11




detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Id. On

May 22, 2007, the Government filed an information certifying that Webber had accrued at least

two prior felony drug convictions, resulting in an enhanced minimum mandatory sentence of life

imprisonment under the then existing version of 21 U.S.C. § 841(b)(1)(A)(viii). Doc. No. 27.

Pursuant to a plea agreement, Webber pleaded guilty on July 18, 2007. Doc. No. 34.

       The presentence investigation report (“PSR”) determined Webber’s base offense level to

be 32 under USSG § 2D1.1(c)(4). PSR, ¶ 34.2 The PSR designated Webber in criminal history

category V with 12 scorable criminal history points. Id. ¶ 48. His criminal history principally

includes a 1999 Minnesota conviction for possession of cocaine, a 2000 North Dakota conviction

for possession of methamphetamine with intent to deliver, a 2000 North Dakota conviction for

possession of marijuana, and a 2001 North Dakota conviction for possession of a firearm by a

convicted felon. Id. ¶¶ 44-47. A three-level downward adjustment applied for acceptance of

responsibility and timely notification under USSG § 3E1.1, culminating in a total offense level of

29.   Id. ¶¶ 41-42.   The guidelines accordingly called for a sentence of 144-175 months’

imprisonment. Id. ¶ 62. But because the statutory mandatory minimum exceeded the applicable

guideline range, USSG § 5G1.1(b) provided for a sentence of life imprisonment. Id. ¶ 61.

       At sentencing on October 12, 2007, the Court3 deemed a downward departure warranted

and imposed a 264-month sentence with ten years of supervised release to follow. Doc. No. 46.

On January 25, 2016, the Court reduced Webber’s sentence to 226 months under 18 U.S.C. §

3582(c)(2). Doc. No. 77. The Court based the reduction on Amendment 782 to the sentencing



2
  Webber’s PSR predates the routine electronic filing of those documents, so it does not appear in
the docket. The Court reviewed a copy provided by the United States Probation Office.
3
  The Honorable Ralph R. Erickson, then District Judge of the United States District Court for the
District of North Dakota, now Circuit Judge of the United States Court of Appeals for the Eighth
Circuit.

                                                2
        Case 3:07-cr-00041-PDW Document 95 Filed 11/13/20 Page 3 of 11




guidelines, which applied retroactively and lowered the base offense level for most drug offenses

by two levels. Id.

       The Bureau of Prisons (“BOP”) placed Webber at FPC Duluth in Minnesota. Now 49

years old, Webber has a projected release date of June 2, 2022. Inmate Locator, Fed. Bureau of

Prisons, https://www.bop.gov/inmateloc/ (last visited Nov. 13, 2020). To date, Webber has served

just over 162 months of his sentence. Doc. No. 80-1. He has also earned all available good conduct

time while incarcerated, providing him with additional credit for an estimated 24 months. See id.

       As verified by medical records, Webber suffers from several health issues. See Doc. No.

84. These include obesity,4 prediabetes, and high cholesterol. Id. at 8. Webber submitted a request

for compassionate release under 18 U.S.C. § 3582(c)(1)(A) to the warden at FPC Duluth on July

21, 2020. Doc. No. 83-11. The record does not indicate whether the warden responded to the

request. In its most recent response, though, the Government notes that the BOP is considering

Webber for transfer to home confinement in January 2021 based on his high risk for serious illness

from COVID-19.

II.    DISCUSSION

       Because sentences are final judgments, a court ordinarily “may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). As one narrow exception to that

rule, a court “may reduce the term of imprisonment” when “extraordinary and compelling reasons”

exist and the “reduction is consistent with applicable policy statements issued by the Sentencing

Commission.”5 18 U.S.C. § 3582(c)(1)(A). The 18 U.S.C. § 3553(a) factors also must support




4
 Webber’s BMI was 34.5 as of July 20, 2020. Doc. No. 92.
5
  In lieu of extraordinary and compelling reasons, the statute also permits a sentence reduction
where a defendant is at least 70 years old and certain additional conditions are met. See 18 U.S.C.
§ 3582 (c)(1)(A)(ii). Webber is 49 years old, so this avenue for relief is foreclosed.

                                                3
         Case 3:07-cr-00041-PDW Document 95 Filed 11/13/20 Page 4 of 11




the reduction. Id. The burden to establish that a sentence reduction is warranted under 18 U.S.C.

§ 3582(c) rests with the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

       A.      Administrative Exhaustion

       Previously, only the BOP Director possessed the authority to bring a compassionate release

motion on a defendant’s behalf. With the enactment of the FSA, however, Congress has now

permitted courts to grant compassionate release “upon motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Because 30

days have lapsed since Webber submitted his request for compassionate release, the Court will

proceed to the merits.

       B.      Extraordinary and Compelling Reasons

       The compassionate release statute does not define what constitutes “extraordinary and

compelling reasons.” Instead, Congress has dictated that the Sentencing Commission, through a

policy statement, “shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including . . . a list of specific examples.” 28 U.S.C. § 994(t). To meet its

statutory obligation, the Commission has promulgated USSG § 1B1.13. The policy statement

itself largely mirrors the compassionate release statute’s language. See USSG § 1B1.13(1)-(3).

       More pertinent is Application Note 1 to the policy statement. So long as a defendant does

not pose “a danger to the safety of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g),” the Application Note delineates four instances that demonstrate extraordinary and

compelling reasons for compassionate release. USSG § 1B1.13(2); id. app. n.1. The first three

circumstances set out in subdivisions (A) through (C) pertain to a defendant’s medical condition,



                                                 4
         Case 3:07-cr-00041-PDW Document 95 Filed 11/13/20 Page 5 of 11




age, or family circumstances, respectively. See id. app. n.1(A)-(C). Subdivision (D)—the catch-

all provision—authorizes a sentence reduction when: “As determined by the Director of the Bureau

of Prisons, there exists in the defendant’s case an extraordinary and compelling reason other than

. . . the reasons described in subdivisions (A) through (C).” Id. app. n.1(D).

       The Court need look no further than subdivision (A) here. Application Note 1(A)(ii)

provides that extraordinary and compelling reasons exist when a defendant is “suffering from a

serious physical or medical condition . . . that substantially diminishes the ability of the defendant

to provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover.”6 Id. app. n.1(A)(ii). Since the onset of the pandemic, district courts

across the country have deemed the self-care provision satisfied where an inmate suffers from

chronic health conditions identified by the Centers for Disease Control and Prevention (“CDC”)

as increasing the risk of serious illness from COVID-19. See, e.g., United States v. Alvarado, Case

No. 18-CR-283 (NEB/TNL), 2020 WL 3041504, at *1-2 (D. Minn. May 27, 2020); United States

v. Salvagno, 5:02-CR-51 (LEK), 2020 WL 3410601, at *12-13 (N.D.N.Y. Apr. 23, 2020); United

States v. Sanchez, No. 18-cr-00140-VLB-11, 2020 WL 1933815, at *5 (D. Conn. Apr. 22, 2020);

United States v. Atkinson, Case No. 2:19-CR-55 JCM (CWH), 2020 WL 1904585, at *3 (D. Nev.

Apr. 17, 2020); United States v. Esparza, Case No. 1:07-cr-00294-BLW, 2020 WL 1696084, at *3

(D. Idaho Apr. 7, 2020). Internal guidance from the Department of Justice (“DOJ”) appears to

concur with that assessment. See Wise v. United States, Criminal No. ELH-18-72, 2020 WL

2614816, at *6 n.4 (D. Md. May 22, 2020) (explaining that the DOJ has “taken the position that




6
  The policy statement alternatively provides that extraordinary and compelling reasons exist
where a defendant is afflicted with “a serious and advanced illness with an end of life trajectory.”
USSG § 1B1.13 app. n.1(A)(i). None of Webber’s diagnoses is terminal, so this example is
inapplicable.

                                                  5
         Case 3:07-cr-00041-PDW Document 95 Filed 11/13/20 Page 6 of 11




inmates who suffer from a condition identified . . . as putting them at higher risk for severe illness

from COVID-19 and who are not expected to recover from that condition, present an

‘extraordinary and compelling reason’ to be considered for compassionate release.”); see also

United States v. Giron-Canas, Case No.: 20-CR-10022 DMS, 2020 WL 4697965, at *2 (S.D. Cal.

Aug. 13, 2020) (referencing DOJ guidance “directing the Government to concede that any

defendant who presents any of the CDC’s identified high-risk factors during the pandemic can

establish ‘extraordinary and compelling reasons’”); United States v. Hope, CR 213-016-1, 2020

WL 4207107, at *4 (S.D. Ga. July 22, 2020) (noting that the Government conceded extraordinary

and compelling reasons under the self-care provision based on “the Department of Justice’s refined

position on compassionate release”).        The Court agrees with this increasingly prevalent

interpretation of the policy statement and will proceed to analyze Webber’s motions accordingly.

       Turning to that task, medical records confirm Webber meets the criteria for obesity, which

the CDC lists as a risk-increasing condition. See People Who Are at Increased Risk for Severe

Illness, Ctrs. for Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-ncov/

need-extra-precautions/people-at-higher-risk.html (last visited Nov. 13, 2020). His prediabetes

and high cholesterol create compounding factors because “[t]he more underlying medical

conditions someone has, the greater their risk is for severe illness from COVID-19.” Id. Webber’s

multiple underlying health conditions therefore place him at heightened risk for serious illness

during the pandemic.

       In tandem, Webber’s incarceration exacerbates the risk of infection. FPC Duluth currently

reports 43 active COVID-19 infections. See BOP: COVID-19 Update, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/index.jsp (last visited Nov. 13, 2020).           Once the disease

infiltrates a correctional facility, inmates possess diminished ability to protect themselves from



                                                  6
         Case 3:07-cr-00041-PDW Document 95 Filed 11/13/20 Page 7 of 11




exposure. See Doc. No. 91-3, p. 2. To be sure, the Court has repeatedly acknowledged the BOP’s

extensive efforts to prevent and mitigate outbreaks. See BOP Implementing Modified Operations,

Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Nov. 13,

2020). Nonetheless, the rate of COVID-19 infection among BOP inmates rests today at 15.5%—

starkly higher than the nationwide infection rate. Webber’s motions demonstrate he is suffering

from serious medical conditions that substantially diminish his ability to provide self-care during

the COVID-19 pandemic within the close-quarter confinement conditions at FPC Duluth.

       As an added component, Webber’s exemplary rehabilitative efforts bolster the case for

compassionate release. See United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa 2019)

(explaining that rehabilitation may be considered in conjunction with other factors). Through 162

months in custody, Webber has earned all available good conduct time. Doc. No. 80-1. The BOP

reports no disciplinary violations. BOP records further reflect that Webber presents a low risk of

recidivism, and he holds a minimum security designation. Doc. No. 83-5. He has also undertaken

substantial educational and vocational opportunities to prepare for life beyond prison. Doc. Nos.

83-4, 83-12. All in all, Webber presents extraordinary and compelling reasons for a sentence

reduction.

       C.      Public Safety and Sentencing Factors

       Even with extraordinary and compelling reasons established, a sentence reduction still

must comport with public safety interests and the 18 U.S.C. § 3553(a) factors. In accord with the

policy statement, the Court must initially determine whether Webber is “a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g).” USSG § 1B1.13(2).

This requires an inquiry into (1) the nature and circumstances of the offense; (2) the weight of the

evidence against the person; (3) the history and characteristics of the person; and (4) the nature



                                                 7
           Case 3:07-cr-00041-PDW Document 95 Filed 11/13/20 Page 8 of 11




and seriousness of the danger to any person or the community posed by release. See 18 U.S.C. §

3142(g).

       Webber committed an undoubtedly serious crime. He trafficked significant quantities of

methamphetamine that contributed to the decay of many lives. But as explained in more detail

below, the period of incarceration Webber has endured to date is sufficiently serious to atone for

that offense. His personal history and characteristics, meanwhile, weigh in favor of release and

demonstrate a lack of future dangerousness. The Court has already discussed his low risk of

recidivism and the limitations imposed by his medical conditions. Although Webber sustained

several prior felony drug convictions and unlawfully possessed a firearm, his criminal history is

nonviolent and evinces—at least in part—a prolonged battle with addiction that fueled his

distribution offenses. Importantly, he appears to enjoy strong support from his family. The United

States Probation Office contacted Webber’s mother and approved her home as a suitable residence

for him. Webber also holds an offer for stable employment upon release. Doc. No. 91-5. In sum,

the Court is satisfied that Webber does not pose a danger to any person or the community.

       As a final requirement, the Court must weigh the factors articulated in 18 U.S.C. § 3553(a).

The sentencing factors relevant here include:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;

       (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;



                                                 8
        Case 3:07-cr-00041-PDW Document 95 Filed 11/13/20 Page 9 of 11




       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established [by the guidelines;
       and]

                                               ....

       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct[.]

18 U.S.C. § 3553(a). The first factor overlaps with the 18 U.S.C. § 3142(g) analysis and tips in

favor of release as explained above.

       As for the kinds of sentences available and the advisory guideline range, Webber would

face a markedly less harsh sentencing regime if convicted today. To be clear, the Court does not

believe that temporal sentencing disparities create an independent extraordinary and compelling

reason for a sentence reduction. See United States v. Condon, 458 F. Supp. 3d 1114, 1120-21

(D.N.D. 2020) (rejecting sentencing disparity as a freestanding basis for extraordinary and

compelling reasons); United States v. Tovar, Case No. 3:12-cr-00031-05, 2020 WL 3578579, at

*3-4 (D.N.D. July 1, 2020) (same). Authority to determine the retroactivity of sentencing

amendments rests squarely with Congress. But when extraordinary and compelling reasons

otherwise exist, Congress has overtly directed federal courts to consider the § 3553(a) factors

anew. See 18 U.S.C. § 3582(c)(1)(A). Doing so here reveals that a time served sentence exceeds

both the advisory guideline range and the contemporary mandatory minimum.

       To start, the FSA cut down the mandatory minimum penalties imposed by 21 U.S.C. §

841(b)(1)(A). Offenders with two prior felony drug convictions were subject to mandatory life

imprisonment under the statute’s former version. No longer. Now the mandatory minimum

enhancement caps at 25 years and applies only when a defendant accrues prior convictions for a

“serious drug felony.” 21 U.S.C. § 841(b)(1)(A). The term “serious drug felony” is defined as an

offense with a maximum penalty of at least 10 years’ imprisonment for which the offender actually

                                                9
        Case 3:07-cr-00041-PDW Document 95 Filed 11/13/20 Page 10 of 11




served 12 or more months. 21 U.S.C. § 802(57); accord 18 U.S.C. § 924(e)(2)(A)(ii). Under that

definition, just one of the convictions certified to enhance Webber’s mandatory minimum qualifies

as a serious drug felony. See Doc. No. 27. That means he would face only a 15-year statutory

minimum today.

       Amendments to the sentencing guidelines work in Webber’s favor as well. Following the

two-level reduction effectuated by Amendment 782, his total offense level decreased from 29 to

27. Assuming a static criminal history category V, that yields an advisory guideline range of 120-

150 months.7 Accounting for earned good conduct time, Webber has already served approximately

186 months. A sentence reduction therefore reflects the seriousness of the offense, promotes

respect for the law, provides just punishment, and avoids unwarranted sentencing disparities

among similarly situated defendants. Taken as a whole, the § 3553(a) factors support release. The

Court will reduce Webber’s sentence to time served as a result.

       D.      Home Confinement

       Acknowledging his otherwise applicable June 2022 projected release date, Webber

proposes a period of home confinement equal to the remainder of his sentence as a special

condition of supervised release. “Home detention may be imposed as a condition of probation or

supervised release, but only as a substitute for imprisonment.” USSG § 5F1.2; see also United

States v. Campagna, 16 Cr. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020)

(granting compassionate release and ordering home detention as condition of supervised release).

       The Court concludes that a 12-month period of home confinement in lieu of imprisonment

is sufficient but not greater than necessary to closely monitor Webber in the time immediately




7
 The Court is also aware that Judge Erickson found Webber’s circumstances warranted additional
downward departures at sentencing. See Doc. No. 43.

                                               10
        Case 3:07-cr-00041-PDW Document 95 Filed 11/13/20 Page 11 of 11




following release. Home confinement will both foster Webber’s transition back into society and

safeguard his sobriety—the most important factor in ensuring he remains law-abiding upon

release. Webber will be subject to electronic monitoring during this period and must “be in his

place of residence at all times except for approved absences for gainful employment, community

service, religious services, medical care, educational or training programs, and at such other times

as may be specifically authorized” by the United States Probation Office. USSG § 5F1.2, app. n.1.

The supervising probation officer should consider Webber’s health conditions and vulnerability to

serious illness from COVID-19 before approving absences.

III.   CONCLUSION

       The Court has reviewed the record, the parties’ filings, and the relevant legal authority.

For the reasons above, the motions to reduce sentence (Doc. Nos. 83, 91) are GRANTED.

Accordingly, the Court ORDERS Webber’s sentence reduced to time served. Pursuant to 18

U.S.C. § 3583(e)(2), the Court further ORDERS Webber’s conditions of supervised release

modified to commence with a special condition of home confinement with electronic monitoring

at his mother’s residence for a period of 12 months. The Clerk of Court is directed to enter a

corresponding amended judgment. The Court wishes Webber the best and sincerely hopes he will

use this opportunity to live a law-abiding and productive life.

       IT IS SO ORDERED.

       Dated this 13th day of November, 2020.

                                              /s/ Peter D. Welte
                                              Peter D. Welte, Chief Judge
                                              United States District Court




                                                11
